 In the Matter of NORWICH KNITTING, COMPANYandUNITEDTEXTILEWORKERS OF AMERICA, Local No., 2575In the Matter of NORWICH KNITTING COMPANYandTEXTILEWORKERSUNION OF AMERICAIn the Matter of NORWICH KNITTING COMPANYandTEXTILEWORKERSUNION OF AMERICA,,Cases Nos.-C-586 to C-2588,1 inclusive, respectively.DecidedJune 12, 19,WDECISIONANDORDER'On April 13, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent,Norwich Knitting Company, Norwich, New York, had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action as setout in the copy of the Intermediate Report attached hereto.There-after, the, respondent filed exceptions to the Intermediate Report with,a brief in support thereof.The Board has considered the rulings madeby the Trial Examiner at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.Pnrsuant to notice, a hearing for the purpose of oral argument washeld before the. Board at Washington, D. C., on June 8, 1943. ^ Counselfor the respondent participated in the oral argument.The Board has considered the Intermediate Report,, the exceptionsand brief, and.the entire record in the case,2 and hereby adopts thefindings, conclusions, and recommendations' of the Trial Examiner,except in the following respects :1.The Trial Examiner found' that O'Hara, in, his speech of May1941; disparaged unions and union activities of the employees.O'Haradenied making these statements, and upon the record we are not satis-fied that he did, and we so find. . However, we affirm the Trial Exam-See footnote 1 of intermediate report.We approve,the stipulation signed by counsel for the Boaid and the respondent cor-recting a statement in the record attributed to the respondent's, counsel,and hereby orderthat the correction be made in accordance therewith.50N.L R.B,No.72.'451 452DECISffONTS OF NATIONAL L&B,Oill RELATIONS BOARDiner's findings which relate .to the "red-pink" portion of O'Hara'sspeech.2.The Trial Examiner found that the respondent discharged Ryanbecause of his union membership and activities and, in doing so, re-jected-'the respondent's-:contention-that it,-discharged- this employeebecause, he brought the civil action against the respondent and threeother named defendants.We do not agree with the Trial Examiner'sconclusion, and, accordingly, shall dismiss the complaint insofar as italleges that the respondent discri'rilinated 'against Ryan. in violation' ofSection 8 (3) of `the Act: - '-ORDERUpon the entire record in the case, and ''pursuant to -Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Norwich Knitting Company,its officers, agents, successors, and assigns shall:1.Cease' and desist from ; -(a) Interfering with, restraining, 4 coercing its employees in theexercise of the right"to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage, ii: `concerted activities for the purposesof collective bargaining or other mutual aid or protection, as guaran-.teed in Section 7 of the National Labor Relations Act.-2.Take the following 'affirmative action which will effectuate the -policies of the Act :(a)Post immediately in conspicuous places throughout its plantatNorwich, New York, and maintain for a period of at least sixty'(60) consecutive days from the date of posting notices to its'employeesstating that it will not engage in the conduct from which it is ordered tocease and desist in paragraph 1 (a) hereof. '(b)Notify the Regional Director of theThirdRegion inwritingwithin ten (10)days-from the date of this Order, what steps the re-spondent has taken to comply herewith.'AND IT IS FURTHER ORDERED that the complaint be, and It hereby is,dismissed,insofar as it alleges that the respondent discriminatedagainst Christopher Ryan in violation of Section 8 (3) of the Act..MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATEREPORT"Mr. Peter J. Crotty,for theBoard.'Lee,, Gallagher & Lee, by Mr. David F. Lee,Sr. 'of- Norwich, N. Y. for therespondent.--1rhese thrre cases were consolidated by order of the 'Board,dated 'March 2, 1943. I+s'''('NORWICH KNITTINGCOMPANY453:STATEMENT OF THE CASEUpon charges and amended charges' duly,filed,by United Textile Workers ofAmerica, Local No. 2575 affiliated with the American Federation of Labor,herein. called A. F. L. Local, and Textile Workers Union of America,affiliatedwith the Congress of Industrial Organizations,herein called C.'I. O. Local, theNational Labor Relations Board herein called the Board, by.the Regional Directorfor the Third Region(Buffalo, NewYork),issued itscomplaint,dated March-10, 1943,.against Norwich Knitting Company, Norwich,New York, herein calledthe respondent,alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce,within the meaning of Section 8and,(3) and-Section 2 (6) and(7) of the NationalLabor Relations Act,49 Stat. 449,herein called the Act.Copies of the complaint accompanied bynotice of hearing thereon,were duly served upon the respondent,A. F. L. Localand C. I. O. Local.-With respect to the unfair labor' practices,the complaint alleged in' sub-stance:(1) that from aboutMay 1,1941, to the date of the complaint, therespondent,by a preconceived plan and course of action,interferedwith theself-organization of its employees and discouraged membershipin A. F. L. Localand C. I. O. Local by making anti-union statements and- speeches;circulatinganti-union petitions and hand bills;vilifyingA. F. L. Localand C. I.O. Localleaders; and causing certain,employeesto resigntheir membershipfrom A. F. LLocal or C. I. O.Local; (2) that the respondent,on or about September 8, 1942,discharged Chris Ryansand has since refused to reinstate him, because of hisunion membership and activities;and (3) that by the foregoing acts, the respond-ent interfered with, restrained,and coerced its employeesin theexercise of therights guaranteed in Section7 of the Act. On March 17,1943, the respondentfiled its answer,admitting certain allegations of the complaint in respect to itsbusiness,and that it discharged and refused to reinstate Christopher Ryan,but denyingthat it hasengaged in the alleged unfair labor practices.Pursuant to notice,a hearingwas held onMarch 29 and30, 1943,-atNorwich,New York, beforeW. P. Webb, theTrial Examiner duly designated by theChief TrialExaminer.The Board and the respondent were represented bycounsel and participated in the hearing.Full opportunityto be heard,to examineand cross-examine witnesses and to introduce evidence bearing upon the issueswas afforded all parties.Ruling on the motion of the respondent's counsel, made at the end of theBoard's case and renewed at the end'of the hearing, to dismiss the entirecomplaint for the lack of proof, wasreservedby the Trial Examiner.The motionis now denied by the undersigned.The motion of the Board's counsel, made at the conclusion of the hearing,to conform the pleadings.to the proof in respect to minor inaccuracies in regardto dates and the spelling of names, was granted by the Trial Examiner withoutobjection.The partieswaived theopportunityafforded them to argue orally before,andto file briefs with, the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:2 Case No. 3-C-519, charges were filedon November 4, 1941. CaseNo. 3-C-535, chargeswere filed on December19, 1941,and amended charges onApril 16, 1942.Case No.3-C-622, chargeswere filed on October 1, 1942.3Itwas stipulated by the partiesthat thisemployee was discharged by the respondenton September 28, 1942, andthathis correct name is Christopher I.yan.536105-44-vol. 50-30 454DEILffSQONS OF NATIDONALLABORRIELATTONISf BOARD.FINDINGS OF FACTITHE BUSINESS Or THE RESPONDENTThe respondent, Norwich Knitting Company, is a New York corporation, havingits principal office and place of business in Norwich,New York. It is engagedin the manufacture,sale and distribution of underwear'and shirts.The principalraw materials used are cotton, wool, and silk. During the year 1942 therespondent purchased for use at the Norwich plant, raw materials valued inexcess of 21/Z million dollars, of which, approximately 75 percent was transportedto the plant from points outside the State of New YorkDuring the same periodthe respondent manufactured and sold finished products of the plant having ai alue,in excess of 41/2 million dollars, of which, approximately 80 percent wassold and shipped to points outside New York. The respondent admits for thepurpose of this proceeding that it is engaged-in, commerce,' within-the.nieaning ofthe Act. oIn 1942 the respondent employed approximately 625 employees in theplant. -II.THEORGANIZATIONS INVOLVEDUnited Textile Workers of America, Local No. 2575, affiliated with the Amer-ican Federation of Labor, and Textile-Workers Union of America, affiliated withthe Congress of Industrial Organizations,are labor organizations admittingtomembership employees of the respondent.Ili.THE UNFAIRLABOR PRACIICESA. Interference, restraint and coercion.Prior toi'May 1941'tire Employees' Organization of,'Noi*rich Kuitting`gonipaiiy,an unaffiliated labor organization, was the only recognized union in the plant.'In May 1941 the United Clienango Employees Union No. 294, herein called theUnited, an unaffiliated organization, was formed in the plant.Employee Chris-topher Ryan became the first and only president of the United.During the morning ofMay 12, 1941, A F. L. Local distributedcirculars atthe plant announcing that a meeting of A. F. L. Local would be held in the CountyCourt House the next day. - At 1 p. in. on that day Fred O'Hara, the respondent'spresident and general manager, called a , meeting of all the employees in thefinishingroom of the plant.The meeting lasted about 45 minutes and there wereapproximately 500 employees present, including the supervisory staff.The roomwas equipped with a "loud speaker" especially installed for this meeting. ` SamuelSedden, head of the dyeing department, opened the meeting and saidusuallysuch meetings were held for the purpose of selling war bonds or in the interest ofthe Red,Cross, but that the instant meeting was for something differelit.Hethen introduced O'Hara to the audienceIn respect to this meeting Christopher Ryan testified as follows :-Mr. O'Hara said that it seemed like every time he looked out his windowsomebody was either passing out leaflets or having a union meeting, andif he looked inr the paper, somebody was going to have a unionmeeting.He was getting pretty fed up with it, and the employees were beink-theUnder Board Decision dated April 3, 1941 (30 N. L. R. B. 914) pursuant to a stipu-lated settlement, the respondentwa3 ordered to withdraw recognition from and dis-establish Employees'Organization of Norwich Knitting Companv;^ also to reinstate andmake whols 15 employees \ilw had been discriminatorily discharged. NORWICH KNITTING COMPANY455employees were paying more attention to the union than they were theirjobs.He said that for years if any of the employees had any grievanbesthey had always taken them to the Company, but of late, they had goneto the-union, to see if the union would take care of it for them.He saidthe, union iwas thinking more of filling the bellies of somebody 'else, andnot the employees.He' said that if we had any grievances that came upaiidwe couldn't settle them with the Superintendent or foreman, thatthe latch string on the door was always out . . . He said the colors ofthe Norwich Knitting Company were not pink or red, and they neverwould be.That they would never run the Norwich Knitting' Company aslong as he was in charge of it.''O'Hara admitted that he called the meeting on May 12 and that he spoke tothe employees; that he said the colors of the respondent would be red, whiteand blue and not "red" and "pink"; but that he knew Marian (Red) Burdick waspresident of'A. F: L.'Local, but denied that he knew.she was called "'Red" Burdick.When testifying, 'O'Hara was asked why he said that the colors of the plant wouldnot be "red" or "pink".He replied, "Well, red might have been referring to thesepeople who are liars, and pink might have . . ." 8 The undersigned finds thatO'Har.a's reference to red and pink was intended to designate the Burdicks, andthat thereby O'Hara indicated opposition on the part of the respondent to theA. F. L. Local. O'Hara testified that the object of the meeting was to discussvacations and production.O'Hara further testified as follows :-Q.Did you, at any time in that speech, say this, or this in substance, "Thatit seemed like every time I looked out the window, I 'saw somebody distributingleaflets, that I had had enough of the union, and that I had had enoughof that, and that I was fed up on the union, and that all the'union did was filltheir;own_be'llles, instead of the employees."Did you say anything like'.that,or that in substance'?A. To the best of my knowledge I never spoke the word "union". I wouldn'tbe so simple.Q.Well, did you mentiton "union"?A. I never mentioned union to the best of my knowledge.The, respondent called 6 employee witnesses who testified that they attendedthe 'meeting of May 12, 1911, and that they heard O'Hara's speech but 'they didnot hear O'Hara make the anti-union statements attributed to'him by Ryan:Superintendent John Morris testified that he attended the meeting but that hedid not hear O'Hara make the anti-union statements,.but that he did not remem-ber speeches.Employee Margaret Judd testified that O'Hara did riot make thealleged statements ; that he talked about vacations with pay ; and that he saidthe plant colors would be red, white and blue and not "red" and "pink". Em-ployee Grace Funk testified that she attended the meeting and that O'Hara didnot make the anti-union statements; that he talked about vacations with pay;that she did not recall everything that was said; that O'Hara was not a goodspeaker; that the meeting lasted only 15 or 20 minutes: and that there were'several hundred employees present-more than 300.Employee Harry Pauthtestified that he did not hear O'Hara make the alleged statements; that according'At that time Marian Burdick was president of A. F. L LocalShe was familiarlyknown to the employees as "Red" Burdick, and her husband was known.,.as-, Pink'Burdick, according to Ryan, whom the undersigned creditsO'Hara was interrupted at this point in his answer by another question from counseland he did not complete his answer.He made no further explanation of what he meantby "led" or "pink". 456DE:CI,SIONS OF NATI.'ONAL LABOR RELATIIO\Tls BOARDto his understanding, the meeting, was in connection, with a drive 'to sell warbonds ; that his recollectiton of what O'Hara said was "not too clear, onlycertain,parts of it"; and that he had forgotten some of what was said. EmployeeDorothy Swertfager testified that O'Hara did not make the aforesaid statements ;that he did say that the colors would not be "red" and "pink"; that O'Hara talkedabout vacations with pay and speeding up production ; and that is,all she re-membered that he said. Employee Katherine Bird testified that she attended themeeting and that O'Hara did not,make the anti-union statements.Counsel for the respondent stated for the record that he could`produce over 100witnesseswho, if permitted to testify, would testify that they attended this meet-ing and that they did not hear O'Hara' make the anti-union statements /attributedto him by Ryan. The undersigned accepted this statement of counselas'an offerof proof and -no more witnesses were called by the respondent to testify in thisrespect.According to the' testimony of Ryan,' which is credited by the undersigned,there were approximately 500 employees at this meeting and it lasted aboutthree-quarters of an hour. Superintendent Morris who was present at the meet-ing, did not deny that O'Hara made the anti-union statements accredited to himby Ryan, but testified that he did not "hear" O'Hara make them, and -that hedid not remember speeches.The other witnesses who testified in regard to thismeeting, appear to have remembered only what Ryan said in-respect to vacationwith pay, and his statement that the colors of the plant would not be "red" and"pink".Of course O'Hara is in the best position to state just what he did sayat that meeting, and it is significant that when he was asked by counsel if hemake the statements, his answer was vague and evasive and was not a convinc-ing denial.He made no categorical idenial.He answered as follows : "To thebest-of my knowledge I never spoke the word `union'. I wouldn't be so simple "In view of the fact that the undersigned was not impressed with O'Hara's testi-mony ; the innuendo indulged in by O'Hara in respect to the plant colors notbeing "red" and "pink", and the entire record, the undersigned credits the testi-mony of Ryan and believes and'finds that O'Hara made the anti-union statementsat the meeting as related by Ryan.I-,Ryan testified that in June or July 1941 he discussed a grievance of one of theemployees with O'Hara, and at the same time, informed O'Hara'that the Unitedwanted to arrange a collective bargaining agreement with hint, and that O'Harareplied that he thought the respondent and the United "could get along togethervery nicely."O'Hara denied that he had ever talked with Ryan about rates orpiece-work or that 'he told Ryan that he could get along nicely with the United.The undersigned was not impressed with, the testimony of O'Hara, and in viewof the entire record, the undersigned credits the testimony of Ryan and findsthat O'Hara made the statement attributed to him by Ryan. In view of O'Hara'sderogatory reference to the Burdicks and the fact that this speech was madeimmediately after the distribution of the A. F. L circulars, the undersigned isnot impressed with the offer of proof that 100 or more witnesses would testify thatno anti-union statements were made by O'Hara. The 6 witnesses who testifiedto that effect were equally unimpressive as winesses. The undersigned, as statedabove, credits Ryan's testimony as to the remarks attributed to O'Hara at thatmeeting.-0On Monday, September 29, '1941, Ryan did not report for work and did not'notify the plant that he would be off that day.7The next morningwhen he went4Ryan's excuse for not notifyingthe plantwas that he had to take his daughter toanother town to attenda'4-II Club meeting,and he did notknow that,he had to take her'until thatmorning and;having no telephone,he did not notify the plant. 'NORWICH KNITTING COMPANY457to work, Foreman Harry Charles asked him why he did not notify the plant thathe would be absent.Ryan replied that he did not. know of any company rulerequiring it.Charles then told Ryan to report to Superintendent Morris.Ryanwent to Morris' office.Ryan testified that he tried to explain his absence, butMorris would not listen ; that after some argument, in which he said that he hadbeen absent before without notifying the plant and, that he was ignorant of anyrule requiring such notice, Morris said to him, "You are fired, get out of here ;"that he then saw O'Hara and asked him if he were discharged ; that O^Haraasked him why he did- not notify the plant that he was going to be absent ; thathe replied that he did not have a telephone and that he did not know that he wouldbe absent until that, morning; and that it had not been the- practice in the plantfor employees to notify their department when they were absent.Ryan furthertestified that O'Hara then said "Well, possibly Morris didn't like your activityin the union, maybe you are tracking down on him a little bit too much" ; thathe replied, "Anything that I said in the union'meetings was true"; that O'Hara,said, "It wasn't true, everything you said at the meetings, whatever you said atthe meetings, was a lie"; that he then asked O'Hara if he still wanted to dis-charge him; and O'Hara replied, "I will see."O'Hara then telephoned to Morrisand Morris carne to the office and told Ryan to go back to work.O'Hara admitted that Ryan came to his office and told him that Morris hadthreatened to discharge him.O'Hara testified that Ryan said the respondentwas discriminating against him because he was connected with the union ; andthat Ryan said "The A. F. of L. can now do or say anything at all they wantto about you."; that he replied, "I have no objection to anything you say aboutme, but-just stick to the truth" ; and that Ryan replied, "If I stick to the truth,nobody would come to my meetings." O'Hara denied that he told Ryan thathe did not like his "activities in the union."-As previously stated, the undersigned was not impressed with the testimonyof O'Hara and in view of his observation of the witnesses and the entire record,the undersigned credits the testimony of Ryan and finds that O'Hara made theaforesaid statements as attributed to him by Ryan.Frank Binnelli testified that he went to work in the plant in May 1941 as abundle carrier in the press room; that in June he was transferred to_work atO'Hara's summer cottage ; that in the fall of 1941 he went back to work in the'plant and that when he reported for work, Superintendent Morris asked him ifhe had joined C. I. O. Local, and he replied that he had ; that about two weeksafterwards Art Dibble,' in charge of the trucking department asked him if hehad joined the C. - I. O. Local; that Dibble told him to see Earle,Sage,° the plantelectrician ; that Sage told him' to resign from the C. I. O. Local and that Sagewrote out a form letter of resignation and that he copied it and sent it to Ryan.The record shows that Binnelli joined the C. I. O. Local in the summer of 1941.Morris denied that he asked Binnelli if lie had joined C. I. 0 Local. In view of hisobservation of the witnesses and the entire record, the undersigned credits thetestimony of Binnelli and finds that Morris questioned Binnelli in regard tohis union affiliation as related by Binnelli.The undersigned further finds thatBinnelli resigned from C. I. O. Local at the instigation of Dibble.On November 7, 1941, the members of the United voted to affiliate with theC. I. O. Local which was accomplished on November 10, 1941. Ryan was delegated8Ryan testified that Dibble was in charge of the trucking departments.Dibble did nottestify.. The undersigned credits Ryan's testimony.Sage testified that he was the plant electrician;that he was subject to 24-hour call ;that on occasions he had a helper;and that Henry Gabler, the plant engineer,was hisimmediate superior.The evidence is insufficient to support a finding that Sage was asupervisory employee. 458DECTSIONS'-OF NATEIiONAL L J OAR RIELATIiOI,I3,BOAR'Dby the United to arrange the details of the affiliation, and he was chosen tem-porary president of the C. I. O. Local after affiliation.There has never' beenan election of permanent officers in the C I. O. Local, therefore Ryan is stilltemporary president.On November 15, 1941, C. I 0., Local was duly chartered.,asLocal No. 466. Soon after the United had gone over to the C. I. 0., Ryanreceived- a number of resignations from employees who had, been members ofthe United.According to the uncontradicted testimony of employee John Gieno, whichis credited by the undersigned, Gieno had worked in the plant approximately30 years ; he joined C. I. O. Local in May or June 1941; his wife and daughterwere also members of C. I 0., Local and they worked in the plant ; in December1941 his foreman, Chester Brown, said to him, "I hear you don't like yourjob any more. - If you don't like the job, and have another, go ahead and get it" ;he asked Brown who told him that, and Brown replied, "never mind— I don'twant to do too much talking in here ;" he told Brown that he was not a memberof C. I. O. Local, although in fact he was a member, at the time; that the reasonhe told Brown that,he was not a member was because he thought Brown,wasunder the impression that he belonged to C. I. O. Local.About a week or twoafter that,. Gieno submitted to Ryan resignations in C. I. O. Local for himself,wife and daughter.Brown did not testify. The undersigned finds that Brownmade the statements attributed to him by Gieno and that such statements wereintended to indicate to Gieno that continued membership in C. I. O. Local wouldprejudice his job; and the undersigned finds further that Gieno's resignationwas motivated by such statements.'In March 1942 C: I. O. Local notified all of its members that a meeting wouldbe held in the County Court House in the evening-of March 26, 1942. On themorning of that day, Harry Charles, foreman of the cutting department, wasseen to go around the plant and speak to the cuttersland inspectors, which wasan unusual occurrence.Ryan heard Charles ask employee Frank Cavaglio ithe were going to the C. I. O. Local meeting that night, and Cavaglio answered inthe affirmative.Charles denied that he' talked to the cutters about the unionthat day, but he did not deny that he asked Cavaglio if he were going to theC. I. O. Local meeting that night.Cavaglio did not testify.The undersignedfinds that Charles questioned Cavaglio about going to the meeting as relatedby Ryan.'According to the uncontradicted testimony of employee Lena Sidote, which is31 years.Her duties are to take care of the sewing machine ineedles, thread,etc.,which are, used on garments. She also checks the prices on piecework;She is alsoin charge of the sale of merchandise, which is manufactured in theplant, to the employees.Every two weeks the respondent permits the employeesto purchase articles made in the plant, either for cash or on credit and Sidotehas charge of these sales iovOn March 31, 1942, Sidote made ten typewritten 'copies of the followingpetition :We-the undersigned workers engaged in, the production of material neces-sary for carrying war to victory feel that whatever labor legislation isenacted by Congress should give individual freedom to work where onepleases whether Union or Non-Union.That agitation by would-be organizersio Sidote testified in regal d to her work as follows : "Well, the piecework employeeshave dozens of things they do, and -there is a check, and each one cuts off different opera-tions, and then those small checks are pasted in a check, book, and that check book comesin every month and I check the price." NORWICH KNITTING COMPANY1459with selfish interests should be outlawed and production not interruptedby underhanded methods at this time.We are doing our best to provideour sons, brothers and friends in the armed forces, with supplies and desireto be left alone.Sidote showed a copy of this petition to Superintendent Morris and obtainedhis permission to circulate it throughout the plant for signaturesShe gavethe copies to two female employees and told them to solicit signatures through-out the plant and to tell the employees that Morris had given his approval forthem to sign it.Approximately 398 signatures were obtained.At that timethere were approximately 500 employees in the plantRuth Bush, employed in 'the cutting room, assisted in circulating this petition.She gave a copy of it to Ryan and requested him to sign it. - Ryan read the,petition and then put it into his pocket, stating that he would submit it to hisattorney.He refused to return it to BushBush zcported this to Lena Sidoteand the latter suggested that she inform Foreman Charles and see if he couldget it back.Ryan, testified that Foreman Charles asked him if he had thepetition; that he replied in the affirmative; that Charles then demanded thathe give it to him; that he refused and said that the petition would probablygo to the National Labor Relations Board in Buffalo ; that Charles replied,"You will get it for this.You will go further than Buffalo for this." Charlesadmitted that he read the petition and knew that it was being circulated in thecutting room, and that he requesed Ryan to return it to Bush, but he deniedhaving said anything further to Ryan about it. From his observation of thewitnesses and from subsequent events, the undersigned credits the testimonyof Ryan and finds that Charles made the statements attributed to him byFrank Lowe, the plant guard, came into the cutting room and demanded thatRyan return the petition to Bush. Ryan refused to do so. According toRyan, Lowe caught hold of Ryan's arm and by "hauling and shoving", tookhim to Superintendent Morris' office.Lowe admitted' that he was ordered by hissuperior to request Ryan to come to the Superintendent's office, and that he puthis hand on Ryan only once when Ryan passed him in the aisle. Upon arrivingatMorris' office, according to Ryan, Morris demanded that Ryan give him thepetition and when Ryan refused Morris made a motion as though he intendedto strike Ryan, but he did not strike him. Ryan testified that Morris thensaid to him that.he was a trouble maker; that Ryan and his Union had, alieadycaused enough trouble in the plant; that Morris then ordered Lowe to searchRyan for the petition, but Lowe refused and said he could not do it without awarrant; and that Morris said he would get a warrant and left. After abouthalf an hour Morris returned and told Ryan that Bush said the petition was notof sufficient value to justify having him arrested.Morris then told Ryan that hecould go. back to work.Morris admitted that he sent for Ryan and when Ryan arrived at his officewith Lowe he asked Ryan to give him 'the petition and that Ryan refused.Morris denied that he threatened to strike Ryan and that he said anything toRyan about the UnionWhile testifying Morris was asked the question, "Now(lid you say to him that clay, the following or the following in substance : `thatyou had been'a trouble maker with the Union, and that you have caused moretrouble here than any employee, or anything else?"'Morris answered, "I didn'tdiscuss Unions with, any employee."From his observation of the witnesses andin view of the fact that Morris did not specifically deny having made the abovestatements to Ryan, and the entire record, the undersigned credits the tesliznonyof Ryan and finds that Morris'made the statements as testified to by Ryan. X460DEIO1SlIONS OF NATIONAL IABOR RELAT-1110-TYS. BOARDOn April 6, 1942, Ryan filed suit in the County Court for $11,000, against FredO'Hara, John Morris, Frank'Lowe, and the respondent alleging "false imprison-ment and assault and battery." On September '23, and 24, 1942, the case wastried before a jury.The complaint was dismissed on motion as to O'Hara andthe jury's verdict with respect to the other defendants was, "no cause ofaction" by a vote of 11 to 1.-The undersigned finds that by its course of conduct as evidenced in the state-ments and activities of O'Hara, Morris, Dibble, Brown, Charles, and Lowe, andthe circulation in the plant of the anti-union petition by Sidote with the approvalof Superintendent Morris, set forth above, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The discriminatory discharge of RyanThe respondent first hired Christopher Ryan in 1928.He worked in the plantfor a time and then left the respondent's employ.He was again employed bythe respondent in April 1935 and worked as a cutter in the plant from that timeuntil September 28, 1942, the date on which he was discharged by the respondent.As related above Ryan was very active in union affairs in the plant, in fact, themost active employee in this respect.He was president of the United and wasinstrumental in affiliating the United with the C. I. O. Local,and became tempo-rary,president of the latter.His union activities, in the plant were well .knownto the respondent.Also as related above in March 1942, Ryan refused to signthe anti-union petition which was circulated throughout the plant and alsorefused to return a copy of the petition which was presented to him and, as a,result, he was threatened with discharge by Superintendent Morris.Also therecord as disclosed above shows that Ryan sued O'Hara and two other super-visory employees and also the respondent in connection with this incident.On September 21, 1942, Ryan was confined to his home with a cold and,hiswife reported it to the plant. - He was attended by a physician and also by theplant nurseHowever, he was able to testify at the trial on September 24,but he did not return to work until Monday, September 28, 1942.Upon arrivingat the plant Ryan was informed by Foreman Charles that-he was discharged.Ryan asked Charles why he had been dischargedCharles replied, "I don't know,Iwill have to have your pass button." Ryan gave him the button and left theplant.Charles testified that he had been instructed by O'Hara to dischargeRyan.O'Hara admitted that he instructed Charles to discharge Ryan upon hisreturn to work; and he testified that his reasons for discharging him were thatRyan had caused the respondent considerable damage in the loss of productionand had humiliated him personally by an unjust law suit, and "on top of that,lie (Ryan] i!ways seemed to feel that he was the only one that could run thebusiness, nobody else could run the business, so I thought it was a good chanceto let him try something else."Contrary to this testimony of O'Hara, Mr Lee, counsel for the respondent, indiscussing the matter of submitting in evidence the entire judgment roll of the.suitbrought by Ryan against the respondent, stated for the record that, "Of-course,we don't say he (Ryan] was discharged because of this law suit or itsresult."O'Hara's own'testimony convinces the undersigned that the respondentlook this opportunity to rid itself of Ryan because of his union activities, andupon the basis of Ryan's prominence in C. I O. Local, the respondent's hostilityto the C. I. O. Local, the failure of the respondent to establish any convincing,explanation for Ryan's discharge, and the entire record, the undersigned findsthat the respondent discharged Christopher Ryan because of his union member- NORWICH KNITTING COMPANY461ship and activity, thereby discouraging membership in C. I O. Local and inter-guaranteed in Section 7 of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, 'occurring in,connection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States-, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found that the respondent discharged Christopher Ryan, and'thereafter refused to reinstate him, for the reason that he joined and assisted alabor organization and engaged in concerted activities for the purposes of col-lective bargaining and other mutual aid and protection. It will therefore berecommeridednthat the respondent offer him immediate and full reinstatementto his former or substantially equivalent position. It will be further recom-mended that the respondent make him whole for any loss of pay he has sufferedby reason of his discharge, by payment to him of a sum of-money equal to thatamount which lie would normally have earned as wages from the date of his-digeharge to the date of his offer of reinstatement, less his net earnings' duringsaid period.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLusIONsOF LAW1.United TextileWorkers of America, Local No. 2575, affiliated with the-American Federation of Labor, and Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations, are labor organizations, withinthe meaniug,of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Chris-topher Ryan, thereby discouraging membership in United Textile Workers o£America, Local No. 2575, affiliated with the American Federation of Labor, andTextileWorkers Union of America, affiliated with the Congress of Industrial,.Organizations, the respondent has engaged in,and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.11By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company, etc,8 N. L. R.B. 440.Monies received for work performed,upon Federal, State, county, municipal, or other work-relief projects shall be considered-as earnings.SeeRepublic Steel Corporation,v. N. L. R B.,311 U. S 7. 4 The aforesaid unfair labor-practices are unfair labor practices affecting,commerce,within the meaning of Section 2(6) and(7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Norwich Knitting Company,,Nor-wich, New York, and its officers, agents, successors, and assigns shall:1.Cease and desist from :Discouraging membership in United Textile Workers of America, Local2575, affiliatedwith the American Federation of ' Labor, and Textile WorkersUnion of America, affiliated with the Congress of Industrial Organizations, or anyother labor organization of its employees, by discharging or refusing to reinstateany of its employees, or by discriminating in any other manner in regard to theirhire and tenure of employment, or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right-to self-organization, to form, join, or assist labor-organizations,- to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willneffectuate the policiesof the Act.(a)Offer to Christopher Ryan immediate and full reinstatement td his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges ; ,Make whole Christopher Ryan for any loss of pay he has suffered. byreason of the respondent's discrimination against him, by payment to him of asum of money equal to that which he normally would haveearned as wages fromSeptember 28, 1942, to the date of the respondent's offer of reinstatement,less hisnet earnings'Zduring saidperiod.(c)Post immediately in conspicuous places throughout its plant at Norwich,New York, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating: (1) that the re-spondent will not engage in the donduct from which it is recommended to ceaseand desist in paragraph' I (a) and (b) of the aforesaid recommendations; (2)that the respondent will take the affirmative action set forth in paragraph 2 (a)and (b) of, these recommendations; and (3) that the respondent's employees,are free to become or remain members of United Textile Workers of America,Local 2575, affiliated with the American Federation of Labor, and Testile Work-ers Union-of America, affiliated with the Congress of Industrial Organizations,and that the respondent will not discriminate against any employee becauseof his membership in or activity on behalf of these organizations;,(d)Notify the Regional Director for the Third Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.,As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-ISee footnote 11,supra. NORWICH KNITTING COMPANY_463any party may within fifteen(15) days from the date of the entry of the ordertransferring the case to the Board,pursuant to Section 32 of Article II of saidRules and Regulations,filewith the Board, Shoreham Building,Washington,D. C., an original and four copies of a'statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of_the record orproceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof.As furtherprovided in said Section 33,should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10)days from the date of the order transferring the case to the Board.W. P. WEBB,Trial Examiner.'Dated April 13, 1943.